DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 11, 12, 13, the preamble recites “in the case of a collision” while the body of the claims 1, 11, 12, 13 recites “the end of the collision”. It is unclear whether there was a collision that occurred in order to reach to an end of a collision. Therefore, the phrase “in the case of a collision” is not a positive recitation.
In claims 1, 11, 12, 13, the statement “that is minimizes an occupant energy” in lines 14, 16 respectively is unclear.
Also the input data: “an angular frequency of the collision” is not clear because it was not certain that there was a collision.
Claims 2-10 are also rejected for incorporating the deficiencies of their base claim.
Allowable Subject Matter
Claims 1, 11, 12-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art fails to disclose a method, system or non-transitory machine readable storage medium on which is stored a computer program for controlling at least one occupant protection device of a vehicle in the process of a collision and comprising: determining input data, the input data representing an ignition time of an airbag of the vehicle, an angular frequency of the collision, an available displacement path of a vehicle occupant relative to the vehicle, a mass of the vehicle occupant of the vehicle, a distance of the vehicle occupant to the airbag, and an inflation time duration of the airbag; ascertaining a restraint force using the input data, the restraint force representing a force that can be provided by the at least one occupant protection device and that is minimizes an occupant energy of the vehicle occupant up until the end of the collision; and providing a control signal for controlling the at least one occupant protection device, the control signal being produced using the restraint force.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tada (U.S. Pub No. 20160257273) discloses an occupant protection device for protecting an occupant in frontal and oblique crashes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954.  The examiner can normally be reached on Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661